Büllarb, J.
We have looked again into the evidence in this case, upon the re-hearing, and are still of opinion that the plaintiff has failed to prove that he did extra work to the amount claimed by him. Reynolds, whose statement is in the record, says his information was derived from the plaintiff himself. The testimony of Williamson, and especially of Pilié, who, by agree*428ment, was to act as expert, in case of difference between the parties, appears to us to sustain the judgment first rendered.
It is, therefore, ordered that it remain undisturbed.